Appellant was convicted under an information charging her with enticing and decoying a minor from the custody of I.N. Graham, the legally appointed guardian of the minor, whose name was Silas Castle.
What purports to be a statement of facts in the record is signed by the attorneys, but was not approved by the judge. It, therefore, can not be considered. In the absence of a statement of facts we are unable to revise the questions presented, to wit: the want of sufficient evidence and errors of omission and commission in connection with the charge of the court.
With the record in this condition the judgment must be affirmed, and it is accordingly so ordered.
Affirmed.
                          ON REHEARING.                        October 16, 1912.